Citation Nr: 1214522	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  03-05 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder to include as secondary to service-connected back or right knee disabilities.  

2.  Entitlement to service connection for a left heel disorder to include as secondary to service-connected back or right knee disabilities.  

3.  Entitlement to a rating in excess of 30 percent for left knee instability.  

4.  Entitlement to a rating in excess of 20 percent for limitation of motion of the left knee.  

5.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) of the low back, status post lumbar laminectomy at L3-L4 and L4-L5.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

As noted in the Board's July 2010 decision and repeated here for clarity, the issues of entitlement to service connection for a bilateral hip disorder and entitlement to service connection for a left heel disorder were previously before the Board in April 2007 when the claims were denied.  The Veteran appealed the April 2007 decision to the United States Court of Appeals for Veterans Claims ("the Court").  In a September 2009 Memorandum Decision, the Court vacated that part of the Board's decision which denied service connection for the bilateral hip and left heel disorders and remanded those claims back to the Board for further proceeding consistent with the September 2009 Memorandum Decision.  Also before the Board in April 2007 was a claim of entitlement to service connection for a bilateral ankle condition.  The Board denied this claim which the Veteran also appealed to the Court.  In its September 2009 Memorandum Decision, the Court upheld the Board's denial of service connection for a bilateral ankle condition.  The issue is no longer in appellate status.  

In addition to the lumbar spine and left knee disabilities as listed on the title page of this decision, the Veteran has also established service connection, in pertinent part, for residuals of a right knee injury, multidirectional instability.  

The issues of entitlement to service connection for a bilateral hip disorder to include as secondary to service-connected back or right knee disabilities; entitlement to service connection for a left heel disorder to include as secondary to service-connected back or right knee disabilities; entitlement to an increased rating for instability of the left knee, currently evaluated as 30 percent disabling; entitlement to an increased rating for limitation of motion of the left knee, currently evaluated as 20 percent disabling; and entitlement to an increased rating for DJD of the low back, status post lumbar laminectomy L3-L4, L4-L5, currently evaluated as 20 percent disabling, were remanded in July 2010 for additional evidentiary development, and the claims have now been returned for further appellate consideration.  

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claim for service connection for a heel disorder to include as secondary to service-connected lumbar spine and right knee disorders for additional development action.  The issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.  The additional issues as listed on the title page will be addressed below before the REMAND section.  


FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates against a finding that the Veteran's chronic bilateral hip condition, to include DJD, if present, is related to his active military service or any incident therein, that it was manifested within one year of separation from service, or that it is the result of his service-connected lumbar spine or knee disabilities on either a causation or aggravation basis.  

2.  The Veteran's left knee disability is manifested by severe instability, but without evidence of this disability causing hospitalizations or marked interference with employment.  

3.  The Veteran's left knee disability is also manifested by complaints of pain with active motion, flexion to 90 to 110 degrees, and extension limited by 15 degrees.  

4.  For the period from April 1, 2008, to January 13, 2010, DJD of the low back, status post lumbar laminectomy, was manifested by range of motion to include forward flexion to 80 degrees as evidence by VA exam in June 2008.  However, from January 14, 2010, through August 25, 2010, DJD of the low back status post lumbar laminectomy, was manifested by forward flexion to 18 degrees, extension to 9 degrees, bilateral flexion to 15 degrees, and left lateral rotation to 12 degrees, and right lateral rotation to 10 degrees, with no evidence of ankylosis or incapacitating episodes.  

5.  For the period from August 26, 2010, DJD of the low back, status post lumbar laminectomy, is manifested by forward flexion to 90 degrees, extension to 10 degrees, left and right lateral flexion to 15 degrees, right lateral flexion to 15 degrees, and left lateral flexion to 10 degrees, with no evidence of ankylosis or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  A bilateral hip condition was not incurred in or aggravated by the Veteran's active duty service, DJD of the hip may not be presumed to be of service onset, nor is a bilateral hip condition proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for entitlement to an evaluation in excess of 30 percent for instability of the right knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5257 (2011).  

3.  The criteria for entitlement to an evaluation in excess of 20 percent for limitation of motion of the left knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, DCs 5256, 5257, 5262 (2011).  

4.  For the period from April 1, 2008, to January 13, 2010, the criteria for entitlement to an evaluation in excess of 20 percent for DJD of the low back, status post laminectomy at L3-L4 and L4-L5, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, DCs 5235-5243 (2011).  

5.  For the period from January 14, 2010, through August 25, 2010, the criteria for an increased rating of 40 percent and no higher for DJD of the low back, status post laminectomy at L3-L4 and L4-L5, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, DCs 5235-5243 (2011).  

6.  For the period beginning on August 26, 2010, the criteria for entitlement to an evaluation in excess of 20 percent for DJD of the low back, status post laminectomy at L3-L4 and L4-L5, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, DCs 5235-5243 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include correspondence in July 2002, May 2005, January 2006, March 2006, March 2008, and September 2008) in totality specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the March 2006, March 2008, and September 2008 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.


Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as DJD to a degree of 10 percent or more within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

A Bilateral Hip Disorder

Factual Background

The Veteran's STRs reflect that he entered service with history of a right knee injury.  In June 1970, the Veteran was diagnosed as having a fracture of the lateral malleolus.  In August 1970, the Veteran was put on physical profile for a sprained left ankle.  In October 1970, he suffered a fall which resulted in right knee treatment.  No pertinent abnormalities were noted on the report of the separation examination which was conducted in October 1970.  Clinical evaluation of the lower extremities and the spine was determined to be normal at that time.  

The Veteran denied having or ever having had swollen or painful joints, arthritis or rheumatism, back trouble of any kind or foot trouble on a Report of Medical History he completed in October 1970.  

In 1971, he underwent surgery on the right knee and service connection based on aggravation of a preexisting right knee condition was granted upon rating decision in October 1971.  

VA records dated from 1990 through 1996 show treatment for his knees, but the Veteran did not report hip problems.  

At the time of a July 1997 VA examination, the Veteran complained of problems with his hips.  After physical examination, the examiner opined that instability, pain and deformity in the right knee resulted in the Veteran's favoring his left knee and also took its toll on the hips.  The examiner further opined, however, that he was not sure that the Veteran was having a great deal of pain in the hips.  

On VA examination in April 1999, X-rays of the lumbosacral spine were interpreted as revealing fairly advanced degenerative changes.  X-rays of the hips were normal.  He also reported low back pain which occurred two to three times per week.  The back symptoms had been present for one year.  X-rays and clinical examination of the hips was determined to be normal. Moderately advanced degenerative changes at L5-S1 were opined to be the reason for the low back symptoms.  The examiner opined that the low back symptoms could be somewhat aggravated by the gait disturbance due to the right knee but the back problems would not be caused by the right knee problem.  

A VA clinical record dated in May 2002 documents complaints of right hip pain located in the iliac crest at the origin of the iliotibial band.  The pertinent impression was iliotibial band syndrome.  The examiner noted that he had offered the Veteran an injection in the right knee in the event that part of the hip pain was referred from the knees but the examiner also opined that this connection was unlikely.  

An October 2002 VA clinical record includes the assessment of significant DJD of the knee with minimal degenerative joint disease of the hip.  The author wrote that the overall problem was related to knee malalignment with reactive pain involving the iliotibial band.  

A VA examination was conducted in January 2003.  X-rays of the hips were normal.  The Veteran denied injury to his hips and back.  He had hip pain for six months.  He also had back pain for three months.  He complained of intermittent ankle discomfort without a history of injury.  The examiner found that the cause of the Veteran's low back discomfort was degenerative disc disease (DDD) in the back.  He opined that the Veteran's bilateral hip pain was not due to the joints but was from muscle and/or ligament strain of the hips.  The examiner did not find evidence to suggest that right knee arthritis had been the cause of the hip area symptoms or feet symptoms.  He opined that these were not specifically related to right knee arthritis.  

A November 2003 VA clinical record indicates the Veteran reported right lateral thigh pain and back pain which the Veteran opined would radiate down into the right thigh.  The pertinent assessment was low back pain/lumbar spondylosis without evidence to support radiculopathy.  

Clinical records dated in April, May, and August of 2005 indicate the Veteran complained of pain in the left hip and pain referred to the lumbar region on the left.  The assessment was lumbar radiculopathy.  

A VA examination was conducted in August 2005.  The Veteran complained of pain in the low back which radiated down to the left thigh and leg.  Imaging studies of the low back were referenced as revealing DDD, foraminal narrowing, and L4-5 disc protrusion.  The examiner did not find any evidence to indicate that the right and left hips or low back was primarily caused by the right knee disability.  The examiner opined that it was a reasonable possibility that the low back problem may be, to a small degree, aggravated because of gait disturbance caused by the arthritic right knee, but would not be directly caused by the right knee.  

The examiner who performed the August 2005 VA examination produced an addendum to the examination report in November 2005.  The examiner wrote that there was no objective way to ascertain the baseline manifestations of the non-service-connected low back problem prior to any effects of gait disturbance.  He also wrote that no objective method of medical testing could be conducted to determine what increased manifestations of the low back problem were proximately due to the right knee problem.  He opined that a gait disturbance caused by the right knee can reasonably increase any symptoms due to the non-service-connected low back condition.  The examiner found that the Veteran did have a low back condition and opined that the ordinary mechanics of walking that had been disturbed by the right knee problem could be expected to therefore increase the low back symptoms to some degree.  The examiner opined that there was no specific way to measure by medical testing any actual changes in pathology of the spine which were due to the cumulative effects of the gait disturbance.  With regard to the finding of the August 2005 VA examination report indicating that it was reasonably possible that the low back problem may be, to a small degree, aggravated by the gait disturbance, the examiner specifically wrote that he was unable to make this statement without resort to conjecture or speculation based on reasonable medical expectations.  

An October 2005 magnetic resonance image (MRI) examination of the lumbosacral spine revealed fairly marked, multi-level disc degeneration; intervertebral disc osteochondrosis; spondylosis; central spinal stenosis; marked narrowing of the neural foramen, and facet arthropathy.  

In November 2006, the Veteran complained of problems with his left lower extremity including pain from the lateral thigh to the left knee.  The assessment was that the left leg symptoms were intraarticular in nature and most likely iliotibial band syndrome of the left lower extremity.  The author of the note was also concerned that the symptoms may possibly be coming from the Veteran's spine, but he found the most likely source of the symptoms was the iliotibial band.

VA MRI of the lumbar spine in January 2007 showed marked multilevel DDD and trifoliate canal stenosis extending from L2 through L5 levels.  

In April 2007, the Board granted service connection for a low back disability as secondary to the service-connected right knee disability.  

Private records reflect that the Veteran underwent a lumbar laminectomy for stenosis at L3-4 and L4-5 on the left in February 2008.  

When the lumbar spine was examined by VA in June 2008, the Veteran reported mild daily pain in the low back.  He also reported stiffness and weakness and said that he had moderate flare-ups daily in the morning until after he took his medication.  He was restricted to fishing in terms of athletic activities.  There was limitation of motion of the lumbar spine.  The Veteran did not describe symptoms associated with the hips.  

VA outpatient records dated from late 2007 through July 2010 show treatment for various conditions to include DJD of the knees and lumbar spine, low back pain, bronchitis, hypertension, and gastroesophageal disease (GERD)

When examined at a private facility in January 2010, the author noted that the Veteran had been treated for bilateral knee pain and lumbar pain with abnormal gait, posture, and increased thoracic kyphosis and decreased lumbar lordosis.  There was limitation of motion of the lumbar spine.  Muscle strength was 4/5 for both hips.  The final diagnoses included lumbar DJD and left knee DJD and instability.

VA conducted additional joints examination in August 2010.  The examiner noted that the claims folder was reviewed.  The Veteran's inservice and post service medical history were noted in detail.  In regards to the hips, the examiner opined after exam and evaluation that current symptoms associated with the hips were less likely as not due to or a result of the service-connected low back or right knee disorders.  

For rationale, the VA examiner noted that current X-ray report of the pelvis showed extensive arterial calcification and osteoblast metastasis in the nearby L4-L5 vertebral bodies, but left hip X-ray demonstrated no pathology.  The lumbar spine conditions were the more probable cause of the Veteran's worsening pain.  She also noted that she reviewed numerous medical treatises (over the internet) in forming her opinion.  

Analysis

Initially, the Board will discuss whether service connection is warranted for a bilateral hip disorder on a direct or a secondary basis.  There is post service evidence of the existence of hip problems even though the most recent VA examination in 2010 did not reflect a chronic hip disorder.  For example, in May 2002, the Veteran complained of right hip pain.  The impression at that time was iliotibial band syndrome.  The October 2002 VA clinical record includes an assessment of minimal DJD of the hip.  Significantly, however, there is no evidence of the presence of hip problems in the STRs, nor competent evidence of record linking current hip problems to the Veteran's active duty service on a direct basis.  

The STRs are silent as to complaints of, diagnosis of, or treatment for hip problems and no pertinent abnormalities were noted at that time of the separation examination in October 1970.  The first evidence of record of hip problems is dated many years after the Veteran's discharge.  There is no continuity of hip symptomatology from the time of discharge.  Moreover, the Veteran has not indicated that he had had continuous problems with his hips since that time.  Additionally, there is no medical evidence linking any continuity of symptomatology to his active duty service.  

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

While a claim can be substantiated if continuity of symptomatology is demonstrated after service, see Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b) (2011), in the current case, however, there is no hip disability diagnosed or shown in service, and the objective evidence of record documents the onset of hip symptoms to many years after the Veteran's discharge.  As noted above, the first objective evidence of complaints of hip pain is the report of the July 1997 VA examination.  The Board notes that supporting medical evidence is required to link continuity of symptomatology to the disability on appeal.  See Voerth v. West, 13 Vet. App. 117, 120.121 (1999) [there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent].  Continuity of symptomatology evidence is lacking in this case.  

In the alternative, the Veteran has argued that he has a bilateral hip disability which is secondary to his service-connected lumbar spine or knee disabilities.  The Board notes there is some evidence of record which seems to indicate that there is a causal link between the service-connected right knee and the Veteran's complaints regarding his hips.  At the time of the July 1997 VA examination, the Veteran opined that he had problems with his hips which were caused by his right knee disability.  The examiner found that the Veteran had left knee deterioration which was due to favoring the right knee and that the stress on the left knee would, in time, take its toll on other joints including the hips.  The examiner further noted that he was not sure if the Veteran was experiencing a great deal of pain in his hips.  A May 2002 VA clinical record indicates the Veteran complained, in part, of right hip pain.  The pertinent diagnosis was iliotibial band syndrome.  It was noted in the record that the physician offered the Veteran an injection in the right knee in the event that part of the right hip pain could be referred from the knee.  The examiner also noted, however, that he considered referral of the pain in the knee to the hip as being unlikely.  The October 2002 VA clinical record indicates that the Veteran had DJD of the right knee with subsequent iliotibial band pain syndrome secondary to the overall malalignment.  The pertinent assessment was DJD of the knee with minimal DJD of the hip.  The examiner opined that the overall problem was related to knee malalignment with reactive pain involving the iliotibial band.  

The Board finds that the evidence which supports a finding that the Veteran currently has a hip condition which was secondary to the service-connected right knee disability is outweighed by the probative value of the evidence which indicates that a hip condition was not linked to the service-connected right knee disability.  The examiner who conducted the January 2003 VA examination noted that the Veteran complained, in part, of pain in the hips.  The examiner opined that the bilateral hip pain was not due to the Veteran's joints but rather was caused by muscle and/or ligament strain of the hips.  The examiner who conducted the August 2005 VA examination also noted the Veteran complained of hip pain.  Based upon a review of the evidence of record and examination of the Veteran, the examiner opined that he could not find any evidence to indicate that problems with the Veteran's hips were primarily caused by the service-connected right knee disability.  

Moreover, clinical findings made subsequent to the 2003 exam also do not suggest that any current hip condition is secondary to any service-connected disorder.  In 2006, his hip complaints were again opined to be more than likely associated with iliotibial band syndrome.  In the years after that report, however, iliotibial band syndrome has not been noted, to include at the time of the 2010 examination and X-rays of the hips were negative.  Instead, his complaints were associated with his significant nonservice-connected lumbar spine condition.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the appellant.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. (1994).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board places greater probative weight on the January 2003, August 2005, and August 2010 opinions as these opinions were based on a review of all the evidence in the claims file as well as a physical examination of the Veteran.  The report of the July 1997 VA examination does not indicate that the examiner had access to and had reviewed the evidence included in the claims file.  The Board also places great probative value on these reports because these VA examinations were conducted, in part, specifically to determine the etiology of the claimed hip disability.  

The Board finds that the 2010 specialist's report, with the opinion as summarized above, is the evidence most probative to the etiology of the Veteran's hip condition.  The opinion is based on a review of the Veteran's complete medical records and current examination.  Thus, it takes into account the medical evidence in favor of and against the Veteran's claim, and makes references to specific physical findings set forth throughout the medical record.  This latter fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  Moreover, the examiner also provided opinions regarding whether any service-connected disorder (knees or lumbar spine) caused or contributed to the Veteran's hip complaints and she referenced medical treatises in support of her findings.  It is noted that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, the Board has accorded greater evidentiary weight to this VA specialist who reviewed the record and examined the Veteran and concluded that the Veteran's hip problems were not secondary to a service-connected disorder.  

The Board has considered the Veteran's assertions that his current bilateral hip problems are of service origin or are secondary to his back and knee conditions.  As a lay person however, he is not competent to make a medical diagnosis or to relate a medical disorder to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  His opinion as to the existence and etiology of a bilateral hip disability is without probative value.


Based on the above, the Board finds the preponderance of the evidence is against a finding that the Veteran currently experiences a bilateral hip condition which was causally linked to the service-connected right or left knee disabilities or to his service-connected lumbar spine disorder.

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).

Entitlement to a rating in excess of 30 percent for left knee instability and in excess of 20 percent for limitation of motion of the left knee.

Initially, it is noted that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, and rating a knee disability under both of these codes does not amount to pyramiding.  38 C.F.R. § 4.14 (2011).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v, Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.  

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

In this case, the Veteran has been granted separate ratings for left knee instability (30%) and for limitation of motion of the left knee (20%).  

Traumatic arthritis, confirmed by X-ray, is rated as degenerative arthritis under DC 5010-5003.  38 U.S.C.A. § 4.71a, DC 5003 (2011).  

In rating knee disabilities on limitation of range of motion of the joint, if flexion of the leg is limited to 15 degrees, then a 30 percent rating is assigned.  When flexion of the leg is limited to 30 degrees, then a 20 percent rating is assigned.  When flexion of the leg is limited to 45 degrees, then a 10 percent rating is assigned.  When flexion of the leg is limited to 60 degrees, then a noncompensable or 0 percent rating is to be assigned.  38 C.F.R. § 4.71a, DC 5260 (2011).

When extension of the leg is limited to 20 degrees, a 30 percent rating is assigned.  When extension of the leg is limited to 15 degrees, a 20 percent rating is assigned.  When extension of the leg is limited to 10 degrees, a 10 percent rating is for assignment.  When extension of the leg is limited to 5 degrees, then a noncompensable rating is assigned.  38 C.F.R. § 4.71a, DC 5261 (2011).

Regarding other impairment of the knee, when there is severe recurrent subluxation or severe lateral instability, then a 30 percent rating is assigned.  When there is moderate recurrent subluxation or moderate lateral instability, then a 20 percent rating is assigned.  When there is slight recurrent subluxation or slight lateral instability, then a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5257 (2011).

In cases where cartilage from the knee has been removed, but the knee is still symptomatic, then a 10 percent rating is assigned.  DC 5259.  When cartilage from the knee is dislocated, with frequent episodes of "locking," pain, and effusion into the joint, then a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258 (2011).

Normally, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003, Note (1).

The normal range of knee motion is from 140 degrees of flexion to 0 degrees of extension.  38 C.F.R. § 4.71a, Plate II (2011).

Service connection for left knee disability (as secondary to the service-connected right knee disability) was established upon rating decision in October 1998 and a 10 percent rating was assigned.  This rating was based on findings made at a VA examination in July 1997 which showed range of motion of the left knee at 126 degrees of flexion and 0 degrees of extension.  At this time, there was no instability of collateral or cruciate ligaments.  Mild to moderate click was heard on patellofemoral joint motion.  X-rays showed an osteophyte bone ridge on the inferior surface of the patella.  Some calcification in the articular cartilages was noted.  

When examined by VA in February 1999, range of motion of the left knee was to 110 degrees of flexion and 0 degrees of extension.  He had severe instability requiring a brace, and the 10 percent rating for this condition was increased to 40 percent.  

Additional VA examination was conducted in April 1999.  At that time, there was some improvement as no left knee instability was shown.  He wore a knee sleeve, however, and reported pain in the area of the knee cap.  There was clicking and occasional swelling.  X-rays showed only a very small inferior patellar osteophyte ridge.  VA examination in August 2000 showed flexion to 115 degrees with pain beyond that point.  While he had a normal stride, the majority of weight bearing was on his left leg.  The VA examiner noted that the Veteran had increasing instability in the left knee secondary to carrying more weight on the left lower extremity.  

An examination for VA purposes was performed in January 2003.  The Veteran reported that he had never had left knee surgery.  The knee occasionally gave out, and he described discomfort and pain but no swelling.  He sometimes wore a knee brace.  He had had injections in the knee but none lately.  Range of motion of the left knee was to 124 degrees of flexion with discomfort.  The Veteran reported joint line tenderness medially and laterally.  There was no swelling or deformity.  His collateral and cruciate ligaments were entirely stable, and there was no crepitation with motion.  McMurray's tests were negative.  

In a November 2004 Board decision, it was determined that the Veteran's service-connected left knee disorder warranted separate ratings for his instability and for his limitation of motion pursuant to 38 C.F.R. § 4.14 (2011) and VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  This decision was promulgated in an April 2005 rating decision.  A 30 percent rating was assigned for the instability and a 20 percent rating was assigned for the limitation of motion.  

Private and VA records dated in 2005 and 2006 reflect continued treatment for the left knee.  Magnetic resonance imaging at a private facility in October 2005 showed tears, left knee meniscus.  Knee arthroscopy was performed in January 2006 at a VA facility and follow-up records show that the Veteran was doing well after the procedure.  In late January 2006, range of motion was to 110 degrees of flexion.  The Veteran reported some pain in February 2006 and there was evidence of effusion.  The examiner found that the knee was stable, and the Veteran was to start physical therapy.  

VA records show that in March 2006, the Veteran had extension to 0 degrees and flexion to 130 degrees with pain.  Crepitus was felt in the knee, and he was given exercises to do on a daily basis as part of home exercise.  In April 2006, his complaints of pain continued limiting his ability to perform weight bearing or standing activities.  He was told to continue his leg exercises for the next three months to strengthen his knee, and he was discharged from therapy.  

VA records show that the Veteran had a steroid injection in his left knee in December 2007.  In April 2008, it was noted that he had been off work due to back surgery.  When he returned to work, his knee symptoms increased.  While the steroid injection had helped, he was having some increased pain at this time.  Examination of the left knee showed full extension with flexion to 110 degrees.  There was no effusion, and there was no significant patholaxity with varus or valgus stress.  DJD of the knees was noted, worse on the right.  

VA records show that in August 2008 there was some left knee medial joint space tenderness.  There was full range of motion and minimal crepitus to patellar palpation.  The Veteran was stable to varus and valgus stress.  His knee complaints continued, worse on the right than left, and he received additional injection to both knees in September 2009.  In July 2010, he noted that the injections might have helped some, but he still had bilateral knee pain.  

Upon VA joints examination in August 2010, the Veteran reported that his left knee pain was severe.  His history of having a left meniscectomy was noted, and he said that he was limited in the amount of steps he was able to take due to back and bilateral knee conditions.  Range of motion measurements with active motion was extension was limited by 15 degrees with flexion to 90 to 110 degrees.  There was objective evidence of pain with active motion.  

Analysis

The Board notes that the Veteran is currently in receipt of the maximum schedular disability rating for subluxation or lateral instability of his left knee under DC 5257.  To the extent that the Veteran may be seeking an extraschedular rating under these particular criteria, this will be addressed following the discussion below.  

Regarding the Veteran's 20 percent rating under the criteria of DC 5010-5261, a rating in excess of 20 percent is not warranted because there is no evidence that extension of the Veteran's left leg was ever limited to 20 degrees, even when taking into account the effects of flare-ups.  Specifically, while the Veteran certainly complained of pain in his left knee, the evidence shows that this pain never caused significant functional impairment of the left knee in excess of extension limited to 15 degrees.  As such, a rating in excess of 20 percent is not warranted under the criteria of DC 5261.  

Likewise, the Veteran's flexion of the left leg was never shown to be limited to at least 15 degrees, such that a rating in excess of 20 percent would be warranted.  Such limitation is also not shown to have existed on the basis of flare-ups or increased functional impairment.  Therefore, a rating under DC 5260 is not warranted.  

Furthermore, additional DCs providing for ankylosis (DC 5256) and impairment of the tibial and fibula (DC 6262) are not applicable in this case.  There is no evidence of ankylosis of the Veteran's left knee or impairment of the tibia and fibula or any similar findings.  As such, these rating criteria are not for application in this case, and ratings in excess of 30 percent for instability and 20 percent for limitation of motion are not warranted for the Veteran's left knee conditions.  

Entitlement to a rating in excess of 20 percent for DJD of the low back, status post lumbar laminectomy at L3-L4 and L4-L5.

The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as DC 5243).  DCs for all diseases and injuries to the spine were renumbered.  As the Veteran's claim for an increased rating for his low back disorder was filed in February 2008, only the current rating criteria are to be considered and any regulation provisions effective prior to September 26, 2003 are irrelevant for the purposes of this claim. 

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011).  

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (2) (2011).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243 (2011).  

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

As already noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Analysis

In an April 2007 Board decision, service connection was granted for a low back condition as secondary to the service-connected right knee disorder.  An initial rating of 10 percent was assigned, effective from February 9, 1999, based on clinical findings which showed low back complaints with report of intervertebral disc disease of the lumbar spine on MRI testing in 2004 and October 2005.  A 20 percent rating was assigned, effective from August 31, 2005, based on increased symptoms, to include limitation of motion of the lumbar spine.  Upon examination conducted for VA purposes on August 31, 2005, the Veteran's lumbar flexion was limited to 3 inches from the floor, and he complained of pain.  This was in the range of 50 degrees.  Lumbar extension was at 15 degrees.  He complained of low back discomfort at the ends of these motions.  He was able to walk on his heels and toes.  

In February 2008, the Veteran filed for a temporary total rating (TTR) due to lumbar spine surgery.  He also filed for an increased rating for his low back condition.  

Review of VA records in 2007 shows that the Veteran was seen for back complaints and received steroid injections.  Private records show that he underwent a lumbar laminectomy for stenosis of L3-4 and L4-5 on the left in February 2008.  

Upon VA examination in June 2008, the Veteran reported that had been off work from the date of the operation.  He had constant but mild back pain on a daily basis.  He also reported stiffness and weakness.  He had moderate flare-ups in the morning until after he took his medication.  He had restricted his physical activities to fishing.  Range of motion of the lumbar spine was from 0 to 80 degrees of flexion; 0 to 25 degrees of lateral bending bilaterally; and 0 to 20 degrees of rotation, bilaterally.  Muscle spasms were detected in the area of L4-L5.  DJD of the lumbar spine with post surgical repair was the diagnosis.  

In a June 2008 rating decision, a TTR due to the back surgery was granted from February 6, 2008, through the end of March 2008.  A 20 percent rating was assigned from April 1, 2008.  

A January 14, 2010, private examination report of the lumbar spine reflects severe limitation of motion of forward flexion of the lumbar spine.  Specifically, forward flexion was to 18 degrees.  Extension was to 9 degrees and bilateral lateral flexion was to 15 degrees.  Left lateral rotation was to 12 degrees while right rotation was to 10 degrees.  

A subsequently conducted VA examination of the lumbar spine on August 26, 2010, reflects improvement in the spine range of motion.  For example, flexion was to 90 degrees with extension to 10 degrees.  Left lateral flexion and rotation were to 15 degrees while right lateral flexion was to 15 degrees with rotation to 10 degrees.  There was pain on motion, but no additional limitation after three repetitions of range of motion.  MRI and X-rays of the lumbar spine showed persistent straightening of the lumbar lordosis with multilevel disc space narrowing, with degenerative change in the interval development of vacuum disc formation.  

Based on the medical evidence of record, the Board finds that the Veteran meets the criteria for a 40 percent rating for the period from January 14, 2010, through August 25, 2010.  Thus, for this brief window in time, when the Veteran's lumbar spine disorder exhibited severe limitation of forward flexion (to 18 degrees), an increased rating will be assigned.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011) which provides for a 40 percent disability rating when forward flexion is limited to 30 degrees or less.  A rating in excess of 40 percent is not warranted, however, as ankylosis was not demonstrated.  As of the date of VA examination on August 26, 2010, however, the clinical findings show a rating in excess of 20 percent is not warranted.  

As noted above, when the Veteran was examined by VA on August 26, 2010, there was significant improvement in his thoracolumbar range of motion.  His forward flexion had improved to 90 degrees.  This degree of forward flexion was similar to range of motion testing prior to the January 2010 report.  Under the applicable DCs, this meets the criteria for a disability rating of 20 percent but not more.  Unlike the brief period discussed above, forward flexion of the thoracolumbar spine is not limited to 30 degrees or less, nor is there any evidence of favorable or unfavorable ankylosis of any part of the spine.  As such, a disability rating in excess of 20 percent based on limitation of motion or ankylosis under the General Rating Formula for Diseases and Injuries of the Spine cannot be assigned for the Veteran's lumbar spine disability for any other period of time, to include the period from August 26, 2010.  

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board notes that there is no indication in the medical evidence of record that the Veteran has experienced any incapacitating episodes as defined in VA regulations for low back disability.  See 38 C.F.R. § 4.71a, DC 5243, Note (1) (2011).  Thus, an increased rating cannot be assigned under these criteria.  

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate DC.  Although the Veteran has complained of radiculopathy into the left hip, radiculopathy or any other neurological impairment has not been substantiated by objective clinical evidence.  Further, even if the Board were to ignore the lack of objective clinical evidence, there is no indication that the Veteran's complaints rise to the level of mild paralysis, as required for a compensable rating for radiculopathy of the sciatic nerve under DC 8510-8513 or 8520.  Thus, an increased evaluation under these criteria cannot be assigned.  

With respect to the possibility of assigning a higher disability rating according to 38 C.F.R. §§ 4.40 and 4.45 for the Veteran's low back disability, the Board has considered the Veteran's complaints of pain and limitation of motion, particularly during a flare-up.  And, as discussed above, as there is objective evidence to support a finding of flexion of the thoracolumbar spine limited to 30 degrees of less for a brief period in 2010, an increased rating will be granted for that period of time.  Otherwise, however, there are no additional periods of time regarding the low back for which such limitation of forward flexion is shown.  Moreover, there is no indication of ankylosis during a flare-up.  As such, the Board finds that additional compensation need not be assigned for the Veteran's low back disability under 38 C.F.R. §§ 4.40 or 4.45 for any other pertinent period.  See also DeLuca, supra.  

In making these determinations, the Board considered the applicability of the benefit-of-the-doubt doctrine, and this consideration resulted in the grant of a 40 percent rating for a brief period of time in 2010 as described in detail above.  However, additional increased rating(s) are not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

Extraschedular Considerations

As to the claims for increased ratings for the left knee conditions and for the low back, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.  

With regard to the Veteran's service-connected left knee and low back disabilities, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 30 percent rating for left knee instability, 20 percent rating for left knee limitation of motion, and 20 and 40 percent disability ratings for DJD of the low back, status post lumbar laminectomy, pursuant to the appropriate DCs, as detailed above, contemplate his level of symptomatology.  Specifically, the criteria account for all limitation of motion and any symptoms related to degenerative changes of the knees or low back pain.  The Veteran's complaints of pain, limited range of motion due to pain, and functional limitation are also adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.  

In short, the evidence does not support the proposition that the Veteran's service-connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.



ORDER

Entitlement to service connection for a bilateral hip disorder to include as secondary to service-connected back or right knee disabilities is denied.  

Entitlement to a rating in excess of 30 percent for left knee instability is denied.  

Entitlement to a rating in excess of 20 percent for limitation of motion of the left knee is denied.  

Entitlement to a rating in excess of 20 percent for DJD of the low back, status post lumbar laminectomy at L3-L4 and L4-L5, for the period from April 1, 2008, to January 13, 2010, is denied.

Entitlement to a rating of 40 percent is warranted for DJD of the low back, status post lumbar laminectomy at L3-L4 and L4-L5, for the period from January 14, 2010, through August 25, 2010, subject to controlling regulations applicable to the payment of monetary benefits.  

Entitlement to a rating in excess of 20 percent for DJD of the low back, status post lumbar laminectomy at L3-L4 and L4-L5, from August 26, 2010, is denied.


REMAND

A Left Heel Disorder

The September 2009 Memorandum decision remanded the claim of entitlement to service connection for a left heel disorder back to the Board in order to consider whether service connection is warranted for a left heel disorder as being secondary to the service-connected lumbar spine disability.  Such an opinion was requested in the Board's July 2010 remand decision.  However, review of the August 2010 examination report reflects that the examiner only addressed the question of such a relationship between the left heel and the right knee.  An opinion regarding whether the left heel disorder was secondary to the lumbar spine condition was not provided.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the claim must be remanded for compliance with the 2010 Board remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his left heel disorder, on appeal.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  Schedule the Veteran for a VA examination by a suitably qualified health care professional to determine the nature, extent and etiology of any left heel disorder found on examination.  The claims folder should be made available to the examiner for review of the pertinent documents therein in connection with the examination.  The report should reflect that such a review was conducted.  If this health care professional determines that the Veteran has a currently existing left heel disability, answers to the following questions must be provided: (a) was the left heel disability manifested in service or within one year of service discharge; or, (b) was a left heel disability etiologically related to or caused by any disease or injury incurred during the Veteran's service; or (c) was a left heel disability aggravated (permanently increased in severity beyond the natural progression of the disorder) by service-connected lumbar spine DJD, status post lumbar laminectomy at L3-L4 and L4-L5?  A complete rationale for all opinions must be provided.  If the examiner is unable to provide any of the requested opinions without resorting to speculation it should be so stated.  If the examiner determines he/she is unable to provide a rationale without resort to speculation, the examiner must provide the reason for this determination.  

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall, supra.  

4.  When the development requested has been completed to the extent possible, the case should be reviewed by the AMC/RO on the basis of additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 112 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans; Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & 2011).  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


